                                                                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                                                                                                  DISTRICT OF MASSACHUSETTS

                                                                                                                                                                      In the Matter of the Complaint Against                    M.J./Court No. 20-mj-3083-KAR
                                                                                                                                                                      Kevin Smoot
                                                                                                                                                                                                                                UNDER SEAL

                                                                                                                                                                                                            MOTION TO SEAL

                                                                                                                                                                           The United States of America respectfully moves this Court to seal the complaint,
                                                     Signed electronically with authorization from Katherine A. Robertson, U.S. Magistrate Judge on June 23, 2020.
6/23/2020 - ALLOWED. /s/ Katherine A. Roberts, U.S.M.J.




                                                                                                                                                                     application, supporting affidavit, this motion, any ruling on this motion, and all related orders and

                                                                                                                                                                     paperwork until further order of this Court, except that the United States may later produce copies

                                                                                                                                                                     of the complaint and related documents to the defense during discovery in any criminal case. In

                                                                                                                                                                     support of this motion, the government states that the public disclosure of any of these materials

                                                                                                                                                                     at this juncture could jeopardize the government’s ongoing investigation in this case. The United

                                                                                                                                                                     States further moves pursuant to General Order 06-05 that the United States Attorney, through

                                                                                                                                                                     undersigned counsel, be provided copies of all sealed documents which the United States Attorney

                                                                                                                                                                     has filed in this matter.



                                                                                                                                                                                                                         Respectfully submitted,

                                                                                                                                                                                                                         ANDREW E. LELLING
                                                                                                                                                                                                                         United States Attorney



                                                                                                                                                                                                                   By: /s/ Alex J. Grant
                                                                                                                                                                                                                       ALEX J. GRANT
                                                                                                                                                                                                                       Assistant U.S. Attorney
                                                                                                                                                                     Dated: 6/23/2020
